United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3426
                         ___________________________

                                     David Roberts

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

         City of Omaha, a Political Subdivision of the State of Nebraska

                       lllllllllllllllllllll Defendant - Appellant

                Omaha Police Department, an Agency of the City

                              lllllllllllllllllllll Defendant

   Josh Martinec, in his individual and official capacities; Phillip Ricker, in his
   individual and official capacities; Erich Jones, in his individual and official
        capacities; Justin Raders, in his individual and official capacities

                      lllllllllllllllllllll Defendants - Appellants
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                              Submitted: May 14, 2013
                                Filed: July 31, 2013
                                   ____________

Before RILEY, Chief Judge, MELLOY and SHEPHERD, Circuit Judges.
                              ____________
RILEY, Chief Judge.

       David Roberts sued the City of Omaha (city) and four Omaha Police
Department officers (officers) (collectively, defendants), alleging, among other
claims, Fourth Amendment excessive force violations of 42 U.S.C. § 1983; and
violations of the Americans with Disabilities Act of 1990 (ADA), 42 U.S.C. § 12132;
the Rehabilitation Act of 1973 (Rehabilitation Act), 29 U.S.C. § 794; and state tort
law. The district court granted in part and denied in part (1) the officers’ motion for
summary judgment based on qualified immunity, and (2) the city’s motion for
summary judgment. The defendants appeal the denial of summary judgment. Having
jurisdiction under 28 U.S.C. § 1291 and the collateral order doctrine, see Lockridge
v. Bd. of Trs. of Univ. of Ark., 315 F.3d 1005, 1012 (8th Cir. 2003) (en banc), we
affirm in part, reverse in part, and remand.

I.    BACKGROUND
      A.     Facts1
      Roberts suffers from a diagnosed mental disability, paranoid schizophrenia. On
January 11, 2010, Roberts lived in Omaha, Nebraska, with his parents and siblings.
At approximately 5:13 a.m., Roberts’s mother, Wanda Roberts (Mrs. Roberts), called
911 and reported that “Roberts was having a psychotic episode and had” attacked a
member of the family with a knife or screwdriver and then retreated to the basement.
The 911 dispatcher alerted Officers Martinec and Ricker that Roberts was


      1
       For this interlocutory appeal of the district court’s denial of qualified
immunity, except as otherwise noted, we accept the district court’s findings of fact,
taken in the light most favorable to Roberts. See Livers v. Schenck, 700 F.3d 340,
350 (8th Cir. 2012) (“In reviewing a district court’s denial of summary judgment
based upon qualified immunity, we ‘accept[] as true the facts that the district court
specifically found were adequately supported, along with those facts that the district
court likely assumed.’” (quoting Brown v. Fortner, 518 F.3d 552, 558 (8th Cir.
2008))).

                                         -2-
schizophrenic, had attempted to assault a sibling, and potentially had a knife or
screwdriver with him in the basement. Roberts admits his mother made this call, but
denies the alleged attack occurred.

       The officers and Roberts differ as to what happened next. In their depositions
the officers testified to the following series of events: Officers Martinec and Ricker
responded to the call and spoke to Roberts’s parents at their residence. Roberts’s
parents told the officers they did not believe Roberts was armed, but in Roberts’s
complaint he said his parents “reported to the officers . . . that [Roberts] might have
a knife or screwdriver, but . . . no guns.” Shortly thereafter, Officers Raders and Jones
joined Officers Martinec and Ricker at the residence. The officers claimed they spoke
with Roberts’s parents for “a few minutes” and then Mrs. Roberts and Officer
Martinec spoke from the top of the basement stairs with Roberts, who was still in the
basement. Officer Martinec maintains he spoke with Roberts for “several minutes.”

        When Roberts refused Officer Martinec’s request to come upstairs, the officers
went into the basement. Officer Martinec drew his firearm, and the other officers
carried drawn tasers. When the officers entered the basement, Roberts was lying on
his bed in a curtained-off section of the basement. As the officers approached the bed,
Officer Martinec told Roberts to get his hands up. Officer Martinec twice told Roberts
to lie down on the floor and put his arms to the side. Roberts sat up with his knees on
the bed and put his hands up. Roberts did not lie down. Roberts was calm and
coherent. Officer Martinec admits he and Officer Ricker were within two to four feet
of Roberts when Officer Martinec gave this order, and that Roberts would have had
to lie down “[o]n the open spot in between [Officer Martinec] and Officer Ricker” and
would be “[w]ithin a foot” of each officer. Officer Jones did not understand whether
Officer Martinec intended for Roberts to lie down on the floor or on the bed.

      Officer Ricker proceeded to secure Roberts, moving to the foot of Roberts’s bed
and grabbing Roberts by the left arm. Officer Martinec moved to holster his weapon,

                                          -3-
preparing to help Officer Ricker secure Roberts. Pulling away from Officer Ricker,
Roberts reached under a pillow and drew a silver kitchen knife, which he swung at
Officer Ricker. Officer Martinec pulled his weapon and fired six rounds, hitting
Roberts in multiple places.

       Roberts has minimal memory of the shooting, but he contests the officers’
version of events. And some of Roberts’s objections to the officers’ narrative are not
wholly devoid of evidentiary support. Roberts highlights that a mere six minutes
elapsed between the time Officers Martinec and Ricker notified dispatch they had
arrived at Roberts’s house and the time they called for an ambulance after the
shooting. Roberts notes Mrs. Roberts and Roberts’s brother Zachary stated in
affidavits they did not hear the officers speak to Roberts when the officers were in the
basement. Mrs. Roberts and Zachary claimed they heard gunshots within “[t]en to
twenty seconds” after the officers entered the basement. Roberts stresses that Mrs.
Roberts and Zachary stated “[t]he gunshots were fired in two separate groups of two
or three.” The district court accepted Roberts’s factual position for the purposes of
summary judgment, finding some evidence suggested “Officer Martinec continued to
fire shots at [Roberts] after he was subdued and no longer posed a threat,” and
circumstantial evidence indicated “use of deadly force against [Roberts] may have
been unreasonable.”

       Roberts also contends Officer Ricker seized Roberts and threw him to the floor
before Officer Martinec shot Roberts. In support of this contention, Roberts claims
photographs of the crime scene display no bullet holes and little blood on Roberts’s
sheets. Roberts asserts his covers were out of place in the photographs, and there was
blood on the floor. The district court did not find as a matter of fact whether Officer
Ricker attempted to throw or did throw Roberts to the floor, and Roberts produced no
expert or other testimony to substantiate his theories regarding the photographic
evidence.



                                          -4-
       Roberts “vehemently disputes” the evidence that he threatened the officers with
a knife. In support of his position, Roberts points to a photograph of a knife on the
floor of his basement bedroom, suggesting the knife is “in the opposite direction one
would expect if it were being violently swung at an officer located at the foot of the
bed.” Roberts contends “the officers used knives found in [his] cluttered room to
justify an unprovoked shooting.” The district court stated it could not “discern the
level of threat posed by the knife described or how it was brandished, if at all.”

       Roberts argues he produced evidence indicating Officer Martinec shot Roberts
in the back. The district court acknowledged “[b]oth parties have submitted hospital
photographs of [Roberts] in support of and opposition to that contention. Without
some explanatory evidence or testimony, the court is not able to discern exactly what
the photographs portray.” The district court did not rely on this allegation when
discussing Roberts’s claim of excessive force, which indicates the district court did
not find the photographs sufficient, without some explanatory testimony, to show
Roberts was shot in the back.

       B.     Procedural History
       Roberts sued the city and the officers on April 7, 2011, alleging violations of
the ADA, the Rehabilitation Act, the Fourth and Fourteenth Amendments, and state
law. On March 15, 2012, the defendants moved for summary judgment, arguing
Roberts had not produced sufficient evidence to create a genuine dispute of material
fact as to any of his claims. See Fed. R. Civ. P. 56(a). The defendants’ motion did not
expressly raise the issue of qualified immunity. Roberts responded to the Motion for
Summary Judgment on May 4, 2012. On July 7, 2012, the defendants moved to
amend their summary judgment motion to include the defense of qualified immunity.

       The district court granted the defendants’ motion to amend, and denied the
motion for summary judgment in part and granted the motion in part. Specifically, the
district court granted the defendants’ motion for summary judgment on Roberts’s

                                         -5-
claim “that the officers [sic] attempts to secure [Roberts in handcuffs] or take him into
custody were improper,” reasoning “there [was] no evidence from which a reasonable
jury could conclude that [Roberts] was secure and was not a threat to officers or
anyone else in the home when they found him in the basement.” Without considering
separate conduct of each individual officer, and without analyzing what specific
alleged conduct violated the plaintiff’s clearly established constitutional or statutory
rights, the district court denied the motion for summary judgment as to all other
claims.

      The defendants appeal.

II.     DISCUSSION
        A.    Standard of Review
        The officers are entitled to qualified immunity unless Roberts produced
sufficient evidence, considered in the light most favorable to Roberts, to show the
officers violated Roberts’s clearly established federal constitutional or statutory rights.
See Livers, 700 F.3d at 350. A constitutional or statutory right is clearly established
if “[t]he contours of the right [are] sufficiently clear that a reasonable official would
understand that what he is doing violates that right.” Anderson v. Creighton, 483 U.S.
635, 640 (1987). To overcome qualified immunity, Roberts must prove “that in the
light of pre-existing law the unlawfulness [of each of the officer’s conduct was]
apparent.” Id.

        “Qualified immunity is ‘immunity from suit rather than a mere defense to
liability.’” Robbins v. Becker, 715 F.3d 691, 693 (8th Cir. 2013) (emphasis in
original) (quoting Hunter v. Bryant, 502 U.S. 224, 227 (1991)). We may therefore
hear an appeal from the district court’s denial of summary judgment based on
qualified immunity; “otherwise, it would be effectively unreviewable.” Id. (quoting
Jones v. McNeese, 675 F.3d 1158, 1160 (8th Cir. 2012) (quoting Scott v. Harris, 550
U.S. 372, 376 n.2 (2007))) (internal quotation marks omitted). Our interlocutory

                                           -6-
review is narrow and limited. See id. “We may review a district court’s order
denying qualified immunity to the extent that it turns on an issue of law,” but “[w]e
have no jurisdiction to determine whether or not the pretrial record sets forth a
genuine issue of fact for trial.” Id. (quoting McNeese, 675 F.3d at 1160-61) (internal
quotation marks omitted).

     On review of a district court’s denial of qualified immunity at summary
judgment, we

      accept as true the facts that the district court specifically found were
      adequately supported, along with those facts that the district court likely
      assumed. Where there are questions of fact the district court did not
      resolve, we determine the facts that it likely assumed by viewing the
      record favorably to the plaintiff as in any other summary judgment
      motion.

Livers, 700 F.3d at 350 (quoting Brown, 518 F.3d at 557-58) (alteration omitted).

       B.     Rehabilitation Act and ADA Claims
       The district court denied the defendants’ motion for summary judgment on the
Rehabilitation Act and ADA claims, reasoning “[t]here is evidence from which a jury
could infer that the officers’ initial seizure of [Roberts] was due to his disability and
not for any criminal activity.” The district court did not identify this evidence, nor did
it explain how the evidence was sufficient to prove the officers violated Roberts’s
clearly established rights under the ADA and Rehabilitation Act.

      The qualified immunity defense is available for ADA and Rehabilitation Act
claims. See Gorman v. Bartch, 152 F.3d 907, 914 (8th Cir. 1998); Lue v. Moore, 43
F.3d 1203, 1205 (8th Cir. 1994). Therefore, the officers were entitled to summary
judgment unless Roberts produced evidence showing the officers violated a clearly



                                           -7-
established right under these statutes. See Livers, 700 F.3d at 350; Gorman, 152 F.3d
at 914.

       Roberts asserts the officers interfered with his statutory right to be taken into
custody and transported to the hospital without discrimination. Specifically, Roberts
maintains the ADA and Rehabilitation Act gave Roberts the right (1) to be taken into
custody safely and in a manner consistent with his special needs, and (2) not to be
arrested or otherwise discriminated against on the basis of his disability. There is no
clearly established law indicating Roberts’s suggested rights applied in the
circumstances of this case. The district court should have granted the officers
qualified immunity on these claims.

       Roberts claims the ADA and Rehabilitation Act required the officers to take
Roberts’s disability into account when attempting to secure Roberts and take him into
custody, citing Gorman, 152 F.3d at 911-16. In Gorman, officers arrested Gorman,
a paraplegic confined to a wheelchair, after Gorman argued with a bar employee and
then two police officers. See id. at 909. Over Gorman’s protests, the officers placed
Gorman in a police van that was not wheelchair accessible and did not follow all of
Gorman’s directions regarding the special care Gorman would need to accommodate
his disability. See id. at 909-10. Gorman fell from his seat during transport, suffering
severe injuries and indignities. See id. at 910. We held “Gorman’s allegations that
the [officers] denied him the benefit of post-arrest transportation appropriate in light
of his disability fall within the framework of both . . . the ADA and . . . the
Rehabilitation Act.” Id. at 913. Roberts is correct in noting the ADA and the
Rehabilitation Act apply to law enforcement officers taking disabled suspects into
custody. Gorman does not explain what duties, if any, the ADA and Rehabilitation
Act impose on officers who are attempting to secure a potentially violent suspect in
an uncertain and rapidly evolving situation. See Rosen v. Montgomery Cnty. Md.,
121 F.3d 154, 158 (4th Cir. 2007) (“The police do not have to get an [ADA-qualified
hearing impairment] interpreter before they can stop and shackle a fleeing bank

                                          -8-
robber”); Hainze v. Richards, 207 F.3d 795, 801 (5th Cir. 2000) (holding the ADA
“does not apply to an officer’s on-the-street responses to reported disturbances or
other similar incidents, whether or not those calls involve subjects with mental
disabilities, prior to the officer’s securing the scene and ensuring that there is no threat
to human life”). Gorman alone did not put the officers on notice that their conduct in
attempting to secure Roberts may violate the ADA and Rehabilitation Act.

       Roberts also pursues what is sometimes called the “wrongful arrest” theory of
ADA and Rehabilitation Act liability. See Gohier v. Enright, 186 F.3d 1216, 1220-22
(10th Cir. 1999). Under this theory, law enforcement officers may be liable under the
ADA and Rehabilitation Act if the officers unreasonably mistake an innocent,
disability-related behavior for criminal conduct. See, e.g., Jackson v. Inhabitants of
the Town of Sanford, Civ. No. 94-12-P-H, 1994 WL 589617, at *1, 6 (D. Me. Sept.
23, 1994) (finding a municipality could be held liable under the ADA for wrongful
arrest after officers mistook the plaintiff’s facial paralysis for intoxication). Even
assuming Jackson—a district court opinion from another circuit—is consistent with
the law in our circuit, Jackson did not clearly establish the officers’ duties in the
circumstances of this case, where the officers were responding to a report that Roberts
was engaged in unlawful violent behavior, attacking a member of his family with a
knife or screwdriver. See Gohier, 186 F.3d at 1222 (holding the wrongful arrest
theory did not apply because the officer “did not misperceive lawful conduct caused
by [the plaintiff’s] disability as criminal activity and then arrest him for that conduct.
[The plaintiff’s] conduct was not lawful.”).

        Taking all disputed facts in Roberts’s favor, nothing in the law clearly
established the ADA and Rehabilitation Act applied to the undisputed circumstances
of this case. No reasonable officer could have known the ADA and Rehabilitation Act
imposed a duty on the officers to accommodate Roberts’s disability while the officers
were attempting to secure Roberts and take him into custody for his own safety and
the safety of the officers and Roberts’s family. See Hainze, 207 F.3d at 801. The

                                            -9-
officers are entitled to qualified immunity on Roberts’s ADA and Rehabilitation Act
claims.

       C.     Fourth Amendment
       The district court denied, in part, summary judgment on Roberts’s Fourth
Amendment excessive force claims, finding “factual disputes with respect to whether
the officers reasonably believed [Roberts] committed a crime, whether he was a threat
to the officers, himself, or others, and whether he was actively resisting arrest.” Also,
the district court found “some evidence suggesting that Officer Martinec continued
to fire shots at [Roberts] after he was subdued and no longer posed a threat.”
“Viewing the evidence and drawing all reasonable inferences in the light most
favorable to [Roberts],” the district court found genuine disputes of material fact
precluding summary judgment.

      At the outset we emphasize the district court did not conduct an individualized
analysis of each officer’s alleged conduct to determine whether the factual allegations
against each individual officer were sufficient to overcome qualified immunity.2 See
Livers, 700 F.3d at 351 (noting the district court “did not specify which acts of which
defendant required denying qualified immunity”); Baribeau v. City of Minneapolis,
596 F.3d 465, 482 (8th Cir. 2010) (explaining under “qualified immunity, a county
employee may be held personally liable for a constitutional violation only if his own
conduct violated a clearly established constitutional right”). On appeal we apply the


      2
       Under our supervisory authority over the lower courts, we recently reiterated
and explained, “Due to the significance of an early resolution for qualified immunity
issues—with an effective interlocutory appellate review—we consequently require
findings of fact and conclusions of law, similar by analogy to Fed. R. Civ. P. 52(a)(2)
(addressing ‘an interlocutory injunction’), sufficient to permit our court (1) to
determine what facts the district court assumed, in the light most favorable to the
nonmoving party, and (2) to evaluate the district court’s individualized legal analysis.”
Robbins, 715 F.3d at 694 & n.2.

                                          -10-
qualified immunity analysis to each of the individual officers, accepting as true the
specific facts the district court assumed to be true for summary judgment purposes,
as well as those “‘facts the district court, in the light most favorable to the nonmoving
party, likely assumed.’” See Livers, 700 F.3d at 351 (quoting Johnson v. Jones, 515
U.S. 304, 319 (1995)).

      Applying this standard, Officer Martinec is not entitled to qualified immunity.
The Fourth Amendment prohibits officers from using deadly force to make an arrest
“unless that individual poses a threat of serious physical harm.” Nance v. Sammis,
586 F.3d 604, 611 (8th Cir. 2009). “[W]here the suspect ‘poses no immediate threat
to the officer and no threat to others,’” deadly force is not justified. Id. at 610
(quoting Craighead v. Lee, 399 F.3d 954, 961 (8th Cir. 2005)).

      The district court found a genuine dispute of material fact regarding whether
Roberts posed an objectively reasonable threat of violence during the entire encounter.
Some evidence intimates Officer Martinec fired his weapon at Roberts several times,
paused, and fired several more times, possibly shooting Roberts in the back. We are
bound by the district court’s evidence-supported factual findings for purposes of
Officer Martinec’s appeal. See Livers, 700 F.3d at 350.3

       Officers Jones and Raders are entitled to qualified immunity insofar as their
own conduct is concerned. Roberts admits Officer Martinec was the only officer to
fire on Roberts. Roberts does not allege Officers Jones or Raders made physical
contact with or otherwise applied any force against Roberts. Simply put, Officers
Jones and Raders did nothing that could arguably support a claim of excessive force.



      3
        We do not address whether Roberts, who has little memory of the shooting and
no witness or expert testimony to support his position, presented sufficient evidence
on summary judgment to rebut the officers’ unanimous assertions that Roberts pulled
a knife on the officers.

                                          -11-
        As for Officer Ricker, Roberts alleges Officer Ricker used excessive force in
attempting to throw Roberts to the floor before the shooting. Even assuming Roberts
produced sufficient evidence to show Officer Ricker attempted to throw Roberts to the
floor, given the uncontested circumstances of this case, a reasonable officer in Officer
Ricker’s position would not have understood this conduct was unlawful. Officer
Ricker was justified in using reasonable force to arrest and secure Roberts in light of
Mrs. Roberts’s report that Roberts had attacked a family member with a weapon and
potentially was still armed. See Chambers v. Pennycook, 641 F.3d 898, 905 (8th Cir.
2011) (advising that “‘the right to make an arrest or investigatory stop necessarily
carries with it the right to use some degree of physical coercion or threat thereof to
effect it’” (quoting Graham v. Connor, 490 U.S. 386, 396 (1989))). Officer Ricker
reasonably might have believed, as would the hypothetical reasonable law
enforcement officer, that it was necessary to bring Roberts forcefully to the floor for
Roberts’s own safety and the safety of the officers. See Brown v. City of Golden
Valley, 574 F.3d 491, 496 (8th Cir. 2009) (“[T]he test is whether the amount of force
used was objectively reasonable under the particular circumstances.”). In the
uncertain and rapidly evolving circumstances in which Officer Ricker found himself,
we cannot say it was objectively unreasonable for Officer Ricker to move Roberts off
the bed and to the floor after Roberts refused to comply with Officer Martinec’s order
to lie down. See id. (emphasizing “[w]e evaluate the reasonableness of an officer’s
use of force ‘from the perspective of a reasonable officer on the scene, rather than
with the 20/20 vision of hindsight’” (quoting Graham, 490 U.S. at 396)).

       Roberts proposes Officers Jones, Raders, and Ricker can be liable for failing
to prevent Officer Martinec from using excessive force against Roberts. The district
court found Roberts abandoned this theory of liability because it was not listed in the
district court’s pretrial order. Roberts did not contest this finding on appeal, so
Roberts waived this claim and cannot now recover under the failure to act theory. See
Jenkins v. Winter, 540 F.3d 742, 751 (8th Cir. 2008) (noting “[c]laims not raised in
an opening brief are deemed waived”).

                                         -12-
       D.     Municipal Liability
       The district court also denied summary judgment to the city, reasoning “[t]here
are . . . issues of fact with respect to the adequacy of the City’s training.” We
ordinarily only have “‘jurisdiction on interlocutory appeal . . . [to resolve] the issue
of qualified immunity.’” Lockridge, 315 F.3d at 1012 (quoting Mettler v. Whitledge,
165 F.3d 1197, 1202 (8th Cir. 1999)). However, we have pendent appellate
jurisdiction over certain claims that are “inextricably intertwined” with the qualified
immunity analysis. Id. “An issue is inextricably intertwined with properly presented
issues only when the appellate resolution of the collateral appeal necessarily resolves
the pendent claims as well.” Id. (quoting Kincade v. City of Blue Springs, Mo., 64
F.3d 389, 394 (8th Cir. 1995)) (internal quotation marks omitted).

       Roberts alleged the city deprived him of the benefits of a public service—safe
and lawful police detention—because the city failed properly to train its employees
under the ADA and Rehabilitation Act. As is the case for failure to train claims
arising under § 1983, actions under the ADA and the Rehabilitation Act require proof
of deliberate indifference. See Meagley v. City of Little Rock, 639 F.3d 384, 389 (8th
Cir. 2011) (adopting deliberate indifference standard for actions to recover
compensatory damages under the ADA and Rehabilitation Act); Szabla v. City of
Brooklyn Park, Minn., 486 F.3d 385, 389-90 (8th Cir. 2007) (en banc) (deciding, to
establish liability against a municipality based on an official policy, the plaintiff must
show the municipality was deliberately indifferent to a known risk that the policy at
issue would result in violations of constitutional rights). In Szabla, we held, where the
constitutional right allegedly violated by individual officers was not clearly
established at the time of the occurrence, the municipality could not be liable for
failure to train because the risk of harm “was not so obvious at the time of th[e]
incident that [the municipality’s] actions [could] properly be characterized as
deliberate indifference.” Szabla, 486 F.3d at 393.




                                          -13-
        Roberts can only prevail on his ADA and Rehabilitation Act claims by showing
the city’s deliberate indifference to his alleged right to be free from discrimination in
the circumstances of this case, but the city, like the individual officers, lacked notice
the officers’ actions might have violated Roberts’s asserted rights. See id. Our
decision granting qualified immunity to the individual officers necessarily forecloses
liability against the municipality on Roberts’s failure to train claims as well. See
Cooper v. Martin, 634 F.3d 477, 481-82 (8th Cir. 2011). The issue of the city’s
liability therefore is “inextricably intertwined” with the qualified immunity issues in
this appeal. Lockridge, 315 F.3d at 1012. Having jurisdiction over this pendent
appellate claim, we reverse the district court’s denial of the city’s motion for summary
judgment on Roberts’s ADA and Rehabilitation Act failure to train claims against the
city.

III.    CONCLUSION
        We affirm in part and reverse in part. We affirm the district court’s denial of
qualified immunity and denial of summary judgment to Officer Martinec on Roberts’s
Fourth Amendment excessive force claim in securing Roberts. We reverse the denial
of qualified immunity and denial of summary judgment for Officers Ricker, Jones,
and Raders on Roberts’s Fourth Amendment excessive force claims as to these
individual officers. We reverse the district court’s denial of qualified immunity for
all the officers and the denial of summary judgment as to the ADA and Rehabilitation
Act claims. We also reverse the district court’s denial of the city’s motion for
summary judgment on Roberts’s ADA and Rehabilitation Act failure to train claims.
We remand for further proceedings consistent with this opinion.
                          ______________________________




                                          -14-